                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                              CASE NO. CR20-0136-JCC-3
10                             Plaintiff,                   ORDER
11           v.

12   OMAR ISRAEL-MORALES,

13                             Defendant.
14

15           This matter comes before the Court on Defendant Omar Israel-Morales’s unopposed
16   motion to proceed with a guilty plea hearing by video conference (Dkt. No. 120). Having
17   thoroughly considered the motion and the relevant record, the Court hereby GRANTS the motion
18   for the reasons explained herein.
19   I.      BACKGROUND
20           Mr. Israel-Morales has been charged with conspiring to distribute controlled substances
21   and possessing fentanyl and methamphetamine with intent to distribute. (Dkt. No. 1 at 1–6.) He
22   would like to plead guilty and proceed with the plea hearing by video conference. (Dkt. No.
23   120.)
24   II.     DISCUSSION
25           Delaying Mr. Israel-Morales’s plea hearing would cause serious harm to the interests of
26   justice. See W.D. Wash. General Orders 04-20, 09-20, 14-20, 17-20, 06-21. Under General Order


     ORDER
     CR20-0136-JCC-3
     PAGE - 1
 1   04-21, with limited exceptions, in-person hearings will not resume until June 30, 2021. While the

 2   number of in-person proceedings that can be held in the courthouse may begin to increase in

 3   May 2021, even then, the Court will be strictly limiting the number of proceedings that can occur

 4   concurrently and the number of people who can attend those proceedings. See W.D. Wash.

 5   General Order 04-21 at 2. Due to rising COVID-19 cases in this District, the Court may need to

 6   extend that timeline further. Delaying Mr. Israel-Morales’s plea hearing and, as a consequence,

 7   his sentencing, by at least several weeks would cause serious harm to the interests of justice

 8   because Mr. Israel-Morales has a strong interest in the speedy resolution of this matter now that
 9   he has decided to plead guilty.
10   III.   CONCLUSION

11          For the foregoing reasons, the Court GRANTS Defendant Omar Israel-Morales’s motion

12   to proceed with a guilty plea by video conference (Dkt. No. 120) and ORDERS that his plea

13   hearing be scheduled before a Magistrate Judge as soon as practicable and be conducted by video

14   conference.

15

16          DATED this 3rd day of May 2021.




                                                          A
17

18

19
                                                          John C. Coughenour
20                                                        UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26


     ORDER
     CR20-0136-JCC-3
     PAGE - 2
